Citation Nr: 0919425	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-06 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for hepatitis C, to 
include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to 
September 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In February 2006, the Veteran testified at the RO during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge sitting in Washington, DC; a transcript of 
that hearing is of record.

This appeal was previously before the Board in June 2006 and 
April 2008 for further development.  The case has been 
returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board's review of the evidence of record warrants a 
further remand of these matters, even though such action 
will, regrettably, further delay a decision on the matters on 
appeal. 

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).

Acquired Psychiatric Disorder 

A review of the Veteran's service treatment records revealed 
an undated in-service examination that indicated that the 
Veteran had been a patient in a mental hospital or 
sanitarium.  The note accompanying this indication stated the 
Veteran had an upper respiratory infection at Ft. Gordon, 
Georgia in 1968.  In February 2006, at his videoconference 
hearing, the Veteran attempted to describe his 
hospitalizations while he was on active duty.  He indicated 
that he had been hospitalized for a couple weeks for 
emotional difficulties while he was stationed in Fort Meade, 
Maryland.  He then stated that he was transferred to Fort 
Gordon, Georgia and was immediately hospitalized for an upper 
respiratory infection in winter of 1968.  As the Veteran 
began service in January 1968, leaving little time to be 
hospitalized in Fort Meade prior to being hospitalized in 
Fort Gordon while still in the winter months of 1968, it is 
clear the Veteran was confused about the dates and/or place 
of his hospitalization for emotional difficulties.  At the 
February 2006 hearing the undersigned questioned the Veteran 
regarding when he was in the hospital in Fort Meade, and the 
Veteran corrected himself that he was hospitalized in Fort 
Gordon after he finished Signal School, soon after he began 
service.  As the Veteran had difficulty remembering where and 
when he was hospitalized for emotional difficulties, on 
remand, an attempt should be made to obtain treatment records 
for the Veteran from both the Fort Meade and Fort Gordon 
facilities for 1968 from the National Personnel Records 
Center (NPRC).  

Along with the undated service examination that noted the 
Veteran had been hospitalized in a mental hospital, the 
Veteran also indicated on his induction examination that he 
had suffered from nervous trouble in the past.  Post-service 
treatment records contained in the claims file show that the 
Veteran has suffered from polysubstance abuse and depression 
since 1978, and that the Veteran has been diagnosed with 
depression, anxiety disorder, and schizo-affective disorder.  
The Veteran also described that his anxiety began shortly 
after the death of his father, prior to his entry into 
service.  The Veteran has not been afforded a VA examination 
in regards to his claim for service connection for an 
acquired psychiatric disorder.  The VCAA and its implementing 
regulations require VA to provide a veteran with an 
examination or to obtain a medical nexus opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board feels that in order to decide the 
service connection claim a medical nexus opinion must be 
provided.

The Veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may result in 
denial of the claim (as the original claim will be 
adjudicated o the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2008).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility at which the examination is to take place.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)



Hepatitis C

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In the Board's April 2008 remand the Board directed the VA to 
undertake development of the Veteran's hepatitis C claim as 
secondary to his nervous condition.  The Board noted the 
Veteran's assertion that his hepatitis C is caused by 
"polysubstance abuse as a result of my self medicating 
because of my nervous condition."  See VA Form 21-4138, dated 
in June 2002.  The Appeals Management Center's (AMC) 
subsequent September 2008 supplemental statement of the case 
did not adjudicate the Veteran's hepatitis C claim under a 
secondary service connection theory.  On remand, the VA 
should address the Veteran's contention (i.e., secondary 
service connection) with reference to applicable laws and 
regulations.

Also prior to obtaining further medical opinion, the RO 
should ensure that the Veteran is properly notified of what 
evidence is needed to support his claim under 38 C.F.R. § 
3.310 and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The 
Board notes that a VCAA letter sent in May 2008 dealt only 
with direct, not secondary, service connection.

Hence, the RO should, via VCAA-compliant notice, give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal, explaining that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

Further development for the Veteran's claim for hepatitis C, 
in the form of a VA examination or other development deemed 
necessary by the VA, is contingent upon the outcome of the 
Veteran's claim for service connection for an acquired 
psychiatric disorder.  As such, if the VA examiner provides 
an opinion which links the Veteran's current psychiatric 
disorder to service, then provide the Veteran with a VA 
examination regarding whether his hepatitis C may be 
proximately due to or aggravated by his acquired psychiatric 
disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice 
concerning the information and evidence 
necessary to establish a claim for 
secondary service connection.

2.  Request that the Veteran submit the 
names and addresses of all health care 
providers, who have evaluated or treated 
him since July 2006.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims file.

3.  Contact NPRC, and any other 
appropriate agency, and request an 
additional search for in-patient treatment 
records for the Veteran's 1968 
hospitalizations at Fort Meade, Maryland 
and Fort Gordon, Georgia.  If no further 
medical records are available, the RO 
should note such in the file, and the 
agency or agencies it contacted.

4.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
condition found.  All indicated tests and 
studies should be performed and all 
findings reported in detail.  After 
reviewing the records contained in the 
claims file, the examiner is requested to 
render opinions as to the following:

a)  Whether any currently diagnosed 
psychiatric disorder is at least as likely 
as not (that is, a probability of 50 
percent or better) related to the 
Veteran's active service.

b) Whether the Veteran had any pre-
existing psychiatric disorder upon entry 
into active service in January 1968, and 
if so, was any pre-existing disability 
aggravated beyond the natural progression 
of the disease, as defined under 38 C.F.R. 
§ 3.306 and Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The complete rationale for any opinion 
expressed must be provided.  If an opinion 
cannot be formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.

5.  If the VA psychiatric examiner opines 
that the Veteran's has an acquired 
psychiatric disorder that was incurred in 
or aggravated by service, then schedule 
the Veteran for a subsequent VA 
examination regarding his secondary 
service connection claim for hepatitis C.  
The examiner should review the records 
contained in the claims file and opine as 
to whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the Veteran's hepatitis C was 
proximately due to or aggravated by the 
Veteran's acquired psychiatric disorder.

The complete rationale for any opinion 
expressed must be provided.  If an opinion 
cannot be formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.



6.  Readjudicate the claims for service 
connection for an acquired psychiatric 
disorder and service connection for 
hepatitis C, to include as secondary to an 
acquired psychiatric disorder.  If these 
claims are not granted to the Veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




